Citation Nr: 1640099	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability, to include numbness in the arms and legs.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

Veteran served on active duty from April 1983 to April 1986, from March 1991 to October 1991, and from April 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In April 2013, and in April and December of 2015, the Board remanded the claim for additional development.

In September 2012, the Veteran testified before a Veterans Law Judge at a Board hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the claims file.  The Veteran was subsequently notified that the Veterans Law Judge who conducted his original hearing was unavailable to participate in a decision on his appeal, that his appeal was to be reassigned to a different Veterans Law Judge for a decision, and that he had a right to request another optional Board hearing.  However, in a statement received in November 2015, he declined to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a back disability, to include numbness in the arms and legs, that was caused or aggravated by his first or second periods of active duty service.  

2.  The Veteran has a back disability that preexisted his third period of active duty service, and which was not aggravated by such service.

CONCLUSION OF LAW

The criteria for service connection for a back disability, to include numbness in the arms and legs, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a back disability.  He asserts that he sustained trauma to his back during parachute jumps during his first period of active duty, and that he was involved in a motor vehicle accident in 1984 in which his truck overturned.  He has provided photographs of this incident.  He also asserts that he had significant back pain that first manifested at Fort Bragg, North Carolina while mobilizing for deployment to Iraq in 2007.  He reports experiencing an increase in low back pain after wearing individual body armor (IBA) for prolonged periods in Iraq along with the bouncing and twisting he experienced while riding in military vehicles.  

A statement from the Veteran's unit commander in Iraq, dated in September 2008, shows that the commander stated that all soldiers in the unit were required to wear an IBA, which weighed approximately 50-60 pounds.  The commander stated, "I saw (the Veteran) bear increased pain on his back," and that by the end of the deployment in June 2008 the Veteran "had a tremendous amount of lower back pain and wearing the IBA made his movements difficult."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In memorandums, dated in July 1997, and January 2009, the RO determined that no additional service treatment records were available.  In the January 2009 memorandum, the RO detailed its efforts to obtain the Veteran's service treatment records, stated that all efforts to obtain this evidence had been exhausted, and that further attempts are futile.  See VBA Manual M21-1, IV.ii.1.D.4.a.

The Veteran's available service treatment records include a report, dated in December 9, 1984, apparently written in Hebrew (the Veteran has reported receiving treatment from the Israeli Army during service in the Sinai) which notes that he was injured in a road accident.  He complained of head and left leg pain.  

On examination, there was no neurological deficit.  He was advised to rest for three days before returning to duty.  A December 20, 1984 report (U.S. military) does not note any relevant complaints or findings.  A February 1985 report notes complaints of left eye symptoms, and suprapubic pain.  It notes conjunctiva, and LBP (low back pain).  There is a notation of occasional low back pain, and that a lumbosacral X-ray showed r/o (rule out) bony changes.  A separation examination report from his first period of active duty, dated in February 1986, shows that his spine was clinically evaluated as normal.  

There is no relevant medical evidence of record dated between the Veteran's first and second periods of active duty.  

There are no service treatment records associated with the claims file from the Veteran's second period of active duty.  

The medical evidence dated after the Veteran's second period of active duty includes private and VA reports, which show the following: 

In May 1995, the Veteran sought treatment for back symptoms after he pulled his back while mowing his yard.  The assessment was musculoskeletal low back pain.  

VA general medical examination report, dated in September 1996, a VA neurological examination report, dated in October 1997, and a VA joints examination report, dated in November 1997, do not show a report of a history of back symptoms, or current complaints of back symptoms.   

Private treatment records show treatment for back pain beginning in July 2000.  The assessments included acute lumbar strain, and lumbosacral strain.  

Private treatment records, dated in February and July of 2004, show that the Veteran sought treatment for back symptoms after an injury at work.  He reported that he was a truck driver for the postal service, and that he felt a pop in his lower back as he was lifting the overhead door of a semi-trailer.  He reported being placed on light duty at his job.  The assessment was lumbar strain.     

Private and VA progress notes show treatment for back symptoms beginning in 2006.  A private report, dated in February 2006, shows that he reported having a long history of back pain stemming from when he was in the military and jumping
out of airplanes.  He said he had six fractured vertebra in his back from his previous military experience.  The report notes that a December 2004 X-ray showed some degenerative disc disease at L5-S1 and some osteophyte formation but no obvious fractures noted.  The treatment report contains an assessment of osteoarthritis and degenerative disc disease of the spine.  

A March 2006 MRI (magnetic resonance imaging) study notes Grade I retrolisthesis of L5 or S1 with a posterior slippage of 7 millimeters (mm.), mild diffuse disc bulge at L3-L4 and L4-L5, decreased disc height and disc desiccation at L5-S1 with a moderate diffuse bulge, in addition to foraminal narrowing and mild compression of the left L4 nerve root.  

Service treatment records for the Veteran's third period of active duty include an April 2007 pre-deployment health assessment, which shows that the Veteran reported his health in general was "very good."  

There is no indication that he reported a history of back symptoms.  He indicated that he did not have any medical problems.   

An orthopedic referral was not indicated.  The Veteran was found to be fit for deployment.

A post-deployment injury questionnaire, dated in March 2008, shows that the Veteran reported that he had back pain during his deployment, and currently.  In another part of the report he indicated that he had sustained a fall.  

A March 2008 service treatment report shows that the Veteran reported that he had ongoing back pain for about one year and denied any "real pain" while working for the United States Postal Service prior to his entrance onto active service in April 2007.  He indicated significant back pain first manifested at Fort Bragg, North Carolina while mobilizing for deployment to Iraq.  The Veteran reported experiencing an increase in low back pain after wearing individual body armor (IBA) for prolonged periods in Iraq along with the bouncing and twisting he experienced while riding in military vehicles.

A report of medical assessment, dated in April 2008, shows that the Veteran reported that his health was "the same" as it was during his last assessment, and that he had not sustained an injuries causing him to miss duty for more than three days since his last assessment.  He reported currently having back pain, and there is a notation of "LBP (low back pain) aggravated."  The report notes that he was not referred for further evaluation.  

Private reports, dated beginning in May 2008, show a number of treatments for back symptoms, with assessments of sciatica with possible lumbar radiculopathy, and low back pain.  A May 2008 report shows that the Veteran complained that his back pain had worsened while he was in Iraq, with no acute trauma noted, "although he did do a lot of physical labor and physical work through his stay."  The report notes, "His MRI did suggest that he could possibly have lumbar radiculopathy because he is getting some paresthesias going into his legs, but it's not definitely in the pattern for his nerve impingement and it's possible on his MRI."  A May 2008 MRI report contains an impression noting spondylotic degenerative changes and facet arthritis L5-S1 with bilateral neural foraminal stenosis, and mild narrowing of the lateral recesses bilaterally at L5-S1.  

A July 2008 "duty status report" for the Department of Labor shows that the Veteran reported a history of severe debilitating pain due to injury in February 2006, and that he indicated his injury occurred during military service.  

Service treatment records dated after the Veteran's third period of active duty include an August 2008 post-deployment health re-assessment, which shows that the Veteran indicated that he had back pain, muscle aches, "swollen, stiff or painful joints," and "numbness or tingling in hands or feet."  He indicated that his overall health was "fair," and "somewhat worse now than before I was deployed."  He indicated that during his deployment, he was not wounded, injured, assaulted, or otherwise physically hurt.  He also indicated experiencing a blast or explosion, and a fall, during his deployment.  

A VA examination report, dated in June 2009, shows that the Veteran reported a history of back pain beginning in 2005, while closing a trailer door, that had resolved and not reappeared until 2007 while he was on active duty in Iraq.  An August 2008 X-ray was noted to show severe degenerative changes at the lumbosacral junction with slight malalignment at L3-L4.  A current X-ray was noted to contain an impression of stable moderate degenerative changes most marked at the level of L5-S1.  An EMG (electromyogram) of the right arm was abnormal.  An EMG of the lower extremities was normal, with evidence of a right chronic median neuropathy at the wrist, i.e., carpal tunnel syndrome.  The examination report contains a diagnosis of arthrosis of lower lumbar apophyseal joints.  

The examiner stated that an etiological opinion as to aggravation of a preexisting back condition by the Veteran's third period of active duty service could not be provided without resort to mere speculation.  The examiner explained that it was evident that there was disease of the spine prior to April 10, 2007 (i.e., prior to the Veteran's third period of active duty), with resultant pain weakness, numbness, and paresthesias, that were exacerbated by "normal everyday activities" such as walking, bending, stooping, lifting, pushing, pulling, and driving, and that all of the aforementioned "everyday activities would be required to fully function in any environment."

A VA spine examination report, dated in June 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  An October 2009 MRI was noted to show multilevel degenerative changes, greatest at L5-S1, which appeared similar to the March 2006 MRI.  The diagnosis was lumbosacral degenerative disc disease and retrolisthesis of L5 on S1, arthropathy.  The examiner stated that there was no evidence for lumbosacral radiculopathy by either clinical or EMG criteria. 

The examiner concluded that the Veteran had attempted "to exaggerate his examination findings today, apparently for purposes of disability compensation."  

Such a finding by an examiner only provides highly probative factual evidence against this claim and cannot be, unfortunately, ignored by the Board. 

The examiner explained the following: the Veteran had provided inconsistent reports of numbness in the arms, that he has carpal tunnel syndrome by EMG criteria, and that there is no linkage between the lumbosacral spine and the arms, such that the claim is "medically spurious in any case."  The Veteran has retrolisthesis, spondylolisthesis, and facet arthropathy, which take years to develop, and that, "Therefore, it is not possible for his condition to have developed during the period of active duty service from April 2007 through May 2008.  There is nothing in the evidence of record to indicate that his condition was permanently aggravated by his military service.  The Veteran's back condition and numbness of the arms and legs was not caused by or a result of, nor was it permanently aggravated during military service, "since there is no objective evidence that his condition is disabling in any way at this time."

In April 2013, the Board remanded the claim.  The Board stated that the June 2009 VA examiner's conclusion, that an etiological opinion could not be provided, was not adequately supported.  The Board further stated that the June 2010 VA examiner's opinion lacked probative value, essentially indicating that comparisons of the Veteran's MRIs in March 2006 and October 2009 may have shown "progression."   The Board therefore directed that the Veteran be afforded another examination, and that etiological opinions be obtained.  

A VA back (thoracolumbar spine) disability benefits questionnaire (DBQ), dated in October 2014, shows that the examiner (Dr H) indicated that the Veteran's claims file had been reviewed.  The diagnoses were lumbosacral degenerative disc disease (with a date of diagnosis of December 2005), lumbosacral degenerative joint disease (with a date of diagnosis of December 2005), and lumbosacral strain (with a date of diagnosis of July 2000).  The Veteran reported the following: he had a history of several incidents involving his back during his first period of active duty service.  

Specifically, he was in a motor vehicle accident (MVA) in which his truck rolled over while he was in Egypt, with hospitalization for two days, a 1983 injury while parachuting, with no associated medical care or treatment, and a 1984 MVA in which he injured his back, with no associated medical care or treatment.  He sustained a back injury while pulling a trailer door (presumably this is a reference to his post-service 2004 injury while at his job), with no medical treatment or care after that injury, and that his pain had resolved shortly thereafter.  During deployment in 2007, his back pain worsened while wearing IBA (interceptor body armor) for prolonged periods, and twisting and bouncing in his vehicle while driving.  He reported receiving treatment for his back at that time, "since his back went out and collapsed at that time."  He was put on light duty for two weeks, then he returned to full duty, with no further care or treatment for his back during active duty, although he continued to have back pain.  Following separation from service, there was no change in his back symptoms.  He has constant pain in his lower back, and right leg pain with numbness and tingling from the back down to the right foot.  

Dr. H concluded that it is less likely as not (less than a 50 percent probability) that the Veteran's back disability either had its onset during the Veteran's first period of active duty, or is otherwise etiologically related to such service.  Dr. H explained that there was no evidence to show a back disability during that time, no evidence of a parachuting injury in 1984, and no evidence of a diagnosed back condition; the February 1986 separation examination report showed a normal examination of the spine.  There was no evidence to suggest that the Veteran developed a back condition during this time.   

With regard to the possibility of aggravation of a preexisting back disability by the Veteran's third period of active duty, Dr. H concluded that the Veteran clearly and unmistakably had a back condition prior to his third period of active duty service.  Dr. H explained that there is clinical and radiological evidence to support his conclusion.  The Veteran was treated for back symptoms in 1995, with no diagnosis of a chronic back condition at that time.  He developed lumbosacral strain in 2000 that was self-limited and which resolved without residuals.  He had a back injury in 2005 after lifting the trailer door of a semi-truck, which resolved after one week.  In December 2005, there was radiological evidence of an old compression fracture of the T-12 and L-1 vertebral bodies, and mild to moderate degenerative changes at L5-S1, with degenerative disc disease and facet hypertrophy.  A March 2006 MRI showed inter alia multilevel degenerative changes.  

Dr. H further concluded, "It  is my medical opinion that the Veteran's back condition is less likely than not (less than a 50 percent probability) clearly and unmistakably aggravated by any incident during that second (presumably should be "third") period of active duty, since there is no evidence that his back condition was aggravated during this period.  He explained that an April 2007 pre-deployment health assessment did not show chronic back complaints or that a back condition was found.  The Veteran was noted to have a history of back complaints since the 1990s, with no diagnosis of any back condition other than acute back strain that resolved without residuals.  The Veteran was 40 years old in 2005, when objective evidence of degenerative arthritis and old compression fractures was found.  In 2006, prior to his third period of active duty, he was found to have Grade I retrolisthesis of L5 on S1 with neuroforaminal narrowing and mild scoliosis.  His service treatment records noted back pain since 2007, with treatment in 2008, during deployment.  Based on clinical findings, there is no evidence to suggest aggravation of his back condition during his second (presumably should be "third") period of active duty.  

Dr. H concluded that it is less likely as not (less than a 50 percent probability) that a back disability had its onset during the Veteran's third period of active duty service.  Dr. H explained that there is objective evidence of a preexisting back condition which began after his first period of active duty, and prior to his third period of active duty.  Dr. H concluded that the Veteran's back disability was neither caused nor permanently aggravated beyond the normal progression of the disease by his third period of active duty.  He explained that there is no objective evidence of aggravation of his preexisting back condition.  Notwithstanding the Veteran's complaints, and his treatment for back symptoms, there is no evidence found to support any permanent worsening of his back condition due to military service.  The risk factors for degenerative arthritis of the spine include increased age, family history, obesity, repetitive stress to joints or overused joints, joint injuries, poor posture, occupational-related factors with jobs that require constant sitting, squatting, driving or heavy lifting, sports-related factors, or other conditions, including diabetes mellitus, thyroid problems, gout, or diseases of the bone.  The Veteran's age of 40 or older in 2005 - 2006, at the time of his diagnosis of degenerative arthritis of the spine, is consistent with an age-related spinal condition, and he has other risk factors.  

Dr. H further concluded that the weight of the medical literature does not support a nexus by which to link his arm complaints and findings of right carpal tunnel syndrome with his back condition, "based on no anatomical nexus between these conditions."  There is no evidence of lumbosacral radiculopathy involving the lower extremities based on clinical and EMG findings.  His right leg complaints are most likely from sciatica due to lumbar disc herniations.  His MRI studies in 2006, 2008, and 2009 all showed stable, comparable findings of multilevel degenerative arthritic changes, and retrolisthesis of L5 on S1 with broad-based disc bulge.  However, MRI findings are significant only when used in conjunction with clinical symptoms and examination findings.  The Veteran's treatment notes indicate that his chronic low back pain and leg symptoms  have remained stable and unchanged since his treatment after deployment.  His retrolisthesis is a stable finding which is related to degenerative changes of the intervertebral discs and facet joints.  There is an absence of objective evidence of permanently-increased back disability during the Veteran's third period of active duty, and there is nothing to support the proposition that his back condition was permanently aggravated by this period of active duty service.  

In April 2015, the Board remanded the claim.  The Board took issue with certain language in Dr. H's conclusion.  Specifically, the Board noted that Dr. H stated, "It  is my medical opinion that the Veteran's back condition is less likely than not (less than a 50 percent probability) clearly and unmistakably aggravated by any incident during that second (presumably should be "third") period of active duty."  

The Board essentially noted that "clear and unmistakable" evidence was required to show both a preexisting back disability prior to the Veteran's third period of active duty, and that a preexisting back disability has not been aggravated by his service.  Citing  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  The Board determined that there was significant ambiguity in Dr. H's opinion, and therefore requested that Dr. H clarify his opinion.  The Board directed that Dr. H accept the Veteran's assertions as to landing hard on his buttocks during a parachute jump, and that he was in a truck that overturned, during his first period of active duty.  

On August 31, 2015, the October 2014 VA examiner (Dr. H) issued an addendum opinion which addressed the questions posed by the Board in its April 2015 remand.  Dr. H concluded that it is less likely as not (less than 50 percent probability) that the Veteran has a back disability related to his first period of active duty.  He explained that notwithstanding the Veteran's reported history, there is no clinical or radiological evidence to support such a claim, and that his February 1986 separation examination report showed that his spine was clinically evaluated as normal.  

Dr. H concluded that the Veteran's superior endplate compression fracture of the T-12 and L-1 vertebral bodies (as noted by X-ray in December 2005) were at least as likely as not (50 percent or greater probability) caused by or related to his first period of active duty, as these findings could be linked to his parachute jumps.  However, there was no evidence of any residual disability or pain related to the remote compression fracture, since many compression fractures are incidental findings found on radiographs and since there was no evidence of acute back pain associated with symptomatic compression fracture during military service.  

Dr. H concluded that the Veteran's back disability (retrolisthesis and/or degenerative changes) clear and unmistakably preexisted his third period of active duty.  He explained that there is evidence of complaints of chronic low back pain since the early 1990s, with right-sided sciatic symptoms and treatment in 2006, and clinical and radiological evidence of a back disability (degenerative disc disease and degenerative joint disease and old compression fractures of T-12 and L-1) as of 2005, with MRI evidence of multilevel degenerative changes and Grade I retrolisthesis in 2006 (all prior to his third period of active duty).  The weight of the medical evidence supports that the natural aging process is the primary etiology for the development of degenerative disc disease and degenerative joint disease.  The Veteran's age of 40 at the time of his diagnosis of degenerative arthritis is consistent with an age-related spinal condition.  Dr. H provided further explanation consistent with his October 2014 opinion on this issue.  

Finally, Dr. H concluded that the Veteran's back condition was clearly and unmistakably not aggravated by his third period of active duty.  He noted the Veteran's reports of back pain during service, but explained that there is nothing in the record to indicate permanent aggravation by service.  Dr. H provided further explanation consistent with his October 2014 opinion on this issue.  

In December 2015, the Board remanded the claim.  The Board stated that although Dr. H had noted that "there were no private medical treatment records pertaining to treatment the Veteran receives for his back disability found in the available evidence of record," it appeared that the RO had received multiple private records pertaining to the Veteran's back two days before the new medical opinion was rendered.  This evidence was noted to span the period from 1996 and 2015.  The Board stated that it was unclear whether this medical evidence had been associated with the claims file at the time the August 2015 opinion was rendered, or whether it was contained in the file but not reviewed because it was unclearly marked.  However, and in any event, the Board determined that it was clear that this medical evidence had not been reviewed.  The Board therefore remanded the claim for an additional addendum opinion.

In February  2016, the October 2014 VA examiner (Dr. H) issued an addendum opinion.  He indicated that the Veteran's claims file, to include VA and private medical treatment records had been reviewed.  Dr. H concluded that the Veteran's back condition was clearly and unmistakably not aggravated by his third period of active duty.  He explained the following: the available evidence of record does not support a claim based on aggravation, as there is no objective evidence of permanent aggravation of his preexisting back condition during active duty service, even considering his complaints of carrying heavy amounts of gear, equipment, or otherwise performing any type of physical labor, driving, or other duties during active duty service.  There were no complaints or findings of a chronic back condition in April 2007.  The Veteran has a history of low back pain since February 2004 after he sustained an acute lumbosacral strain secondary to a work injury, which involved a Workers' Compensation claim.  He had periodic flare-ups of chronic low back pain with intermittent paresthesias in the bilateral legs and arms since then, prior to his third period of active duty.  He had radiological evidence of lumbosacral degenerative disc disease, facet arthritis, and old compression fractures of T-12 and L-1 vertebral bodies in 2005, and had evidence of Grade I retrolisthesis of L5 on S1 in March 2006, prior to his third period of active duty.  He was managed with conservative treatment during his intermittent flare-ups of low back pain.  There were no current complaints noted in his April 2007 pre-deployment health assessment.  There is evidence of complaints of low back pain and intermittent flare-ups beginning in 2007, with no acute trauma during deployment.  He was treated with medications and physical therapy.  He was successfully returned to full duty without restrictions after each flare-up.  He continued to complain of chronic lower back pain with paresthesias of both legs and his right arm during the remainder of his tour of duty, and he was managed with conservative treatment.  Findings in a May 2008 MRI are comparable to those in his March 2006 MRI (prior to deployment).  In May 2008, despite complaints of bilateral leg paresthesias, there were no clinical or EMG findings of any acute or chronic lumbosacral radiculopathy.  His MRI studies from 2006, 2008, and 2009 all showed stable, comparable findings of multilevel degenerative arthritic changes, and retrolisthesis of L5 on S1.  Thereafter, he was consistently seen and was treated for chronic low back pain, with stable findings following the natural progression of the disease after his third period of active duty.  It is more likely than not that his current back condition of lumbosacral degenerative disc disease and degenerative joint disease with retrolisthesis and bilateral intermittent sciatica is due to age-related changes and other associated risk factors.  

Based on review of the entirety of the Veteran's medical record, Dr. H concluded that the Veteran's current back condition was not clearly and unmistakably aggravated by his third period of active service, since there is no objective evidence to support this assertion, and the evidence of record supports the proposition that his current back condition, which preexisted his third period of active duty, followed the natural progression of the disease with intermittent flare-ups of chronic lower back pain, but no permanent aggravation of his back condition during active service.  His complaints and findings have remained stable over time, following the natural progression of the disease, and which are currently treated with chronic pain management.  

The Board finds that the claim must be denied.  With regard to his first period of active duty, there are notations of back pain, but no clear evidence of back pathology.  His February 1986 separation examination report shows that his spine was clinically evaluated as normal.  

There is no relevant medical evidence of record that is dated between the Veteran's first and second periods of active duty.  

There are no service treatment records associated with the claims file from the Veteran's second period of active duty.  

Given the foregoing, a chronic back condition is not shown during the Veteran's first or second periods of active duty service.  See 38 C.F.R. § 3.303 (a).

There is no competent opinion in support of the claim with regard to either of these periods of active duty.  The only competent opinions are Dr, H's October 2014 and August 2015 opinions, and these opinions weigh against the claim.  These opinions are considered highly probative evidence against the claim, as Dr, H indicated that the Veteran's claims files had been reviewed, and as the opinions are accompanied by sufficiently detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to show that arthritis of the back was manifest to a compensable degree within one year of separation from either period of active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board therefore finds that, for the Veteran's first and second periods of active duty, the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the Veteran's third period of active duty service, the Board first notes that, following the Veteran's second period of active duty service, there is evidence of treatment for back pain in 1995, and again beginning in 2000.  The assessments included acute lumbar strain, and lumbosacral strain.  Beginning in February 2004, the Veteran sought treatment for back symptoms after an injury at work.  The assessment was lumbar strain.     

Notwithstanding the aforementioned treatment, there are no service treatment records for the Veteran's third period of active duty service to show that a back disorder was noted upon entrance into service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Veteran is therefore entitled to a presumption of soundness at service entrance as to his back for his third period of active duty.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2014 & Supp. 2015); Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004).  

The Veteran's medical history following his second period of active duty includes X-ray and MRI evidence, dated in 2005 and 2006, to show pathology of his back.  The June 2009 and June 2010 VA examiners, as well as Dr. H in his October 2014 and August 2015 opinions, all concluded that the Veteran had a back disorder prior to his third period of active duty service.  There is no competent, countervailing opinion of record.  The Board therefore finds that there is therefore clear and unmistakable evidence to show that the Veteran's back disorder preexisted service.
 
The next issue is whether there is clear and unmistakable evidence that that the Veteran's back disorder was not aggravated by service.  Wagner, 370 F.3d at 1096.  

The Veteran has reported having back pain during his service.  However, he also indicated that his health was "the same" as it was at the time of his assessment in August 2006, and that he did not sustain any injury or trauma to his back.  See April 2008 report of medical assessment (RMA).  To the extent that there was a notation of "LBP aggravated," this notation is afforded no probative value, as it is unaccompanied by citation to clinical findings during service, or any other explanation, and the RMA notes that he was not referred for further evaluation.  There is no radiological or MRI evidence dated during this period of service, and no findings of increased pathology upon which to base a finding of aggravation.  There is no competent opinion in support of the claim.  In particular, Dr. H's February 2016 opinion is considered highly probative evidence against the claim, as he summarized the Veteran's relevant service treatment records and post-service medical history, and based his opinion on a review of the claims file, and as his opinion is accompanied by a sufficient explanation and findings.  

In this regard, Dr. H noted, inter alia, the Veteran's character and history of treatment for his back symptoms, and that his MRI studies from 2006, 2008, and 2009, all showed stable, comparable findings, with subsequent evidence of "stable findings following the natural progression of the disease after his third period of active duty."  Prejean; Neives-Rodriguez; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  See also June 2010 VA spine examination report (noting that the Veteran's October 2009 MRI "appeared similar" to his March 2006 MRI).  Given the foregoing, the Board finds that the claims files contain clear and unmistakable evidence that the Veteran's preexisting back disorder was not aggravated by his service.  See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must be denied.

In reaching this decision, the Board has considered that Dr. H's February 2016 opinion shows that he concluded that the Veteran's "current back condition was NOT clearly and unmistakably aggravated by his service," and that this misstates the correct standard of proof, which is whether there is clear and unmistakable evidence that it was not aggravated by his service.  Wagner.  However, the Board stresses that notwithstanding the fact that it has requested Dr. H to express his opinion using the term "clear and unmistakable," any such opinion may not be considered dispositive of any issue, as it is the Board's primary responsibility to be the finder of fact in these matters.  38 U.S.C.A. § 7104 (West 2014 & Supp. 2015); 38 C.F.R. § 19.4 (2015).  An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  

The Board finds that when Dr. H's opinion is read in context, and in conjunction with the other evidence of record, it is sufficient to show that the Veteran's preexisting back disorder was not aggravated by his service.  The phrasing in his February 2016 opinion appears to be no more than a mere grammatical error, given his conclusion in his August 2015 opinion that the Veteran's back disorder "was clearly and unmistakably not aggravated during the third period of active duty service," and the similar supporting rationales in these two opinions.      

To the extent that Dr. H concluded that the Veteran's superior endplate compression fracture of the T-12 and L-1 vertebral bodies (as noted by X-ray in December 2005) were at least as likely as not (50 percent or greater probability) caused by or related to his first period of active duty, VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97   (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

In this case, Dr. H stated that there was no evidence of any residual disability or pain related to the remote compression fracture, since many compression fractures are incidental findings found on radiographs and since there was no evidence of acute back pain associated with symptomatic compression fracture during military service.  There is no competent opinion of record to show that the Veteran's remote compression fractures are productive of any symptomatology.  Accordingly, service connection is not warranted for this condition.  Savage; Gilpin.  Over many years, there is highly probative negative medical evidence in this case that the Board can not ignore. 

Finally, to the extent that the claim includes numbness in the arms and legs, a disability of the lower extremities, or the left arm.  With regard to the right arm, he is shown to have carpal tunnel syndrome, with no relevant findings during service, or until 2009.  There is no competent evidence of record to show that his right arm carpal tunnel syndrome, or any other disorder of the upper or lower extremities, is related to service.  Accordingly, service connection for numbness in the arms and/or legs is not warranted.  Id.  

With regard to the appellant's own contentions, and the lay statement, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis and the other demonstrated conditions are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a back disability is related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during the first two periods of active duty service, and the Board has determined that a back disorder preexisted the Veteran's third period of active duty, and that it was not aggravated thereby.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that he has the claimed condition that is related to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the article submitted by the Veteran in September 2016.  The article essentially indicates that parachute injuries can result in joint disabilities.  The Board is unable to find that this evidence, which is general in nature, reasonably approximates the facts and circumstances of the Veteran's case, or that it warrants greater probative value that the VA opinions, which are shown to have been based on a review of the Veteran's claims file.  Prejean; Neives-Rodriguez.  Therefore this evidence does not provide a sufficient basis to find that there is a causal relationship between a back disability and the Veteran's service.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In light of what the Veteran did in service, the Board has taken the Veteran's contentions with great care.  As noted above, the Board has remanded this case repeatedly to address this issue. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent treatment records have been obtained.  In this regard, although it appears that the Veteran filed a Workers' Compensation claim in about 2004, no associated records have been obtained.  However, the Veteran has never indicated that these records are relevant to his claim.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159 (d) (2015); Golz.  The Veteran has been afforded several examinations, and etiological opinions have been obtained that weigh against the claim.  

In December 2015, the Board remanded this claim.  The Board directed that
the VA examiner (Dr. H) be contacted, and that an addendum opinion be obtained following a review of all the evidence of record, to include evidence received in August 2015.  In February 2016, an addendum opinion was received in compliance with the Board's remand instructions.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability, to include numbness in the arms and legs, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


